Citation Nr: 1102803	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  09-01 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for hypertension. 


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1992 to July 1996 and 
from October 2001 to October 2003.

This matter comes before the Board of Veterans' Appeals (Board) 
from a May 2008 rating decision of a Department of Veteran's 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which, 
in pertinent part, granted service connection for malunion of 
base of the fifth right metatarsal.  The disorder was assigned a 
noncompensable initial disability rating, effective March 5, 
2008.  The decision also denied entitlement to service connection 
for hypertension.

The Veteran disagreed with these decisions, but indicated in his 
January 2009 substantive appeal (VA Form 9) that he was appealing 
only the denial of service connection for hypertension.  As to 
the orthopedic claim, because the Veteran has withdrawn his 
appeal, no controversy as to that issue remains for resolution by 
the Board. 

FINDING OF FACT

With resolution of the doubt in favor of the Veteran, the 
Veteran's hypertension developed during his period of service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
hypertension are approximated.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).

Because the Board presently grants the claim, any further 
discussion as to development or appropriate notice are not 
warranted.   

Service connection for hypertension

The Veteran argues that he has hypertension as a result of his 
service.  The Veteran's service treatment records and post-
service treatment records show multiple high blood pressure 
readings.  With resolution of the doubt in favor of the Veteran, 
the Veteran's hypertension had its onset during service.

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2009).  
Service connection may also be granted for disability shown after 
service, when all of the evidence, including that pertinent to 
service, shows that it was incurred in service.  38 C.F.R. § 
3.303(d) (2009); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Regulations provide that certain chronic diseases, such as 
hypertension, will be considered to have been incurred in or 
aggravated by service even though there is no evidence of such 
disease during the period of service.  See 38 C.F.R. §§ 3.307, 
3.309.  However, in order for the presumption to apply, the 
evidence must indicate that the disability became manifest to a 
compensable (10 percent) degree within one year of separation 
from service.  See 38 C.F.R. § 3.307.

The law further provides that no presumptions may be invoked on 
the basis of advancement of the disease when first definitely 
diagnosed for the purpose of showing its existence to a degree of 
10 percent within the applicable period.  This will not be 
interpreted as requiring that the disease be diagnosed in the 
presumptive period, but only that there be then shown by 
acceptable medical or lay evidence characteristic manifestations 
of the disease to the required degree, followed without 
unreasonable time lapse by definite diagnosis.  Symptomatology 
shown in the prescribed period may have no particular 
significance when first observed, but in the light of subsequent 
developments it may gain considerable significance.  Cases in 
which a chronic condition is shown to exist within a short time 
following the applicable presumptive period, but without evidence 
of manifestations within the period, should be developed to 
determine whether there was symptomatology which in retrospect 
may be identified and evaluated as manifestation of the chronic 
disease to the required 10-percent degree.  38 C.F.R. § 3.307(c).

In addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, including 
that pertinent to service, establishes that a disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded the claimant.

Hypertension is defined as diastolic blood pressure that is 
predominantly 90 millimeters (mm.) or greater, or systolic blood 
pressure that is predominantly 160 mm. or greater with a 
diastolic blood pressure of less than 90 mm.  To support a 
diagnosis of hypertension, the blood pressure readings must be 
taken two or more times on at least three different days.  See 38 
C.F.R. § 4.104, Diagnostic Code 7101 (Note 1) (2009).

The Veteran's service treatment records from both his active and 
reserve periods of service reflect blood pressure readings:




Date and Circumstances			Systolic/Diastolic

April 1992 Enlistment examination	124/68
March 1993					163/78
July 1993					148/65, 149/67
October 1993					146/69
January 1994					185/73		
May 1994					142/66
October 1995					164/74
August 1997					162/102
November 1997				168/92, 182/98, 162/102, 178/98
	
On a report of medical examinations from August 1997, the Veteran 
denied having or ever having had high blood pressure.  An October 
1997 medical record indicated that the Veteran had elevated blood 
pressure.  A November 1997 record indicated that the Veteran's 
blood pressure readings were elevated because the cuff was too 
small.  In an April 2002 medical record, the Veteran denied 
having or ever having had high blood pressure.  

VA medical records post-service reflect the following readings:

Date and Circumstances			Systolic/Diastolic
February 2007	138/100, 130/92, 144/100, 
136/108, 128/86
March 2007					144/100, 162/112, 148/102, 
142/108
April 2007					124/80
May 2007					136/84
June 2007					158/90
July 2007					142/86
August 2007					138/90
September 2007				130/88
October 2007					124/86
December 2007				156/98
January 2008					130/84
February 2008				128/84, 131/88
March 2008					148/106, 140/92
April 2008					130/86
December 2008				122/75
March 2009					117/82
May 2009					116/63
July 2009					129/82
August 2009					115/70
November 2009				116/81, 135/92, 134/92

The Veteran's records show elevated blood pressure readings 
during service.  His post-service treatment records indicate a 
diagnosis of hypertension.  There can be no doubt that further 
medical inquiry could be undertaken with a view towards 
development of the claim.  However, under the "benefit-of-the-
doubt" rule, where there exists "an approximate balance of 
positive and negative evidence regarding the merits of an issue 
material to the determination of the matter," the Veteran shall 
prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 
(1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 
(1994).  

Given the presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309, 
and with resolution of the doubt in favor of the Veteran, service 
connection is granted for hypertension.  


ORDER

Service connection for hypertension is granted.  



______________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


